Citation Nr: 0919761	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  05-39 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent 
disabling for status post total right knee replacement due to 
degenerative osteoarthritis.

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for degenerative arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to February 
1991.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a December 2004 rating decision by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in St. Petersburg, Florida, which denied the 
Veteran's claim for an evaluation in excess of 30 percent 
disabling for status post total right knee replacement due to 
degenerative osteoarthritis, and granted his claim for 
service connection for degenerative arthritis of the left 
knee, with an initial evaluation of 10 percent, effective 
August 24, 2004.  

In June 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the St. Petersburg RO.  A 
transcript of that proceeding has been associated with the 
claims file.

In February 2008, the Board remanded the matter for further 
development, specifically to allow the Veteran to undergo 
another VA examination.  This was accomplished, and in 
February 2009, the VA Appeals Management Center ("AMC") 
issued a Supplemental Statement of the Case ("SSOC"), which 
continued to deny the Veteran's claim.  The claims folder has 
been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  Throughout the period under consideration in this appeal, 
the Veteran's service-connected status post total right knee 
replacement has been manifested by flexion limited to 100 
degrees with objective evidence of chronic pain; on and after 
January 15, 2009, the disability is also shown to be 
manifested by slight instability.

2.  The Veteran's service-connected degenerative 
osteoarthritis of the left knee is manifested by objective 
pain, mild crepitus of the patellofemoral joint and flexion 
limited to 110 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent disabling for status post total right knee 
replacement have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5256, 
5261, 5262 (2008).

2.  On and after January 15, 2009, the criteria for a 
separate disability rating of 10 percent under Diagnostic 
Code 5257 for the status post total right knee replacement 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.71a, 
Diagnostic Code 5257 (2008).

3.  The criteria for a disability rating in excess of 10 
percent disabling for degenerative osteoarthritis of the left 
knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim, was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

In the recent decision of Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), the United States Court of Appeals for 
Veterans Claims ("Court") held that, with respect to 
increased rating claims, 38 U.S.C.A. § 5103(A) notice must 
meet the following four part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life;

(2) if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant;

(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life;

(4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

The Board notes that a letter dated April 2006 advised the 
Veteran as to the type of evidence needed to substantiate 
both the disability rating and effective date elements of his 
claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  A September 2004 also advised the Veteran of the 
evidence he was expected to provide, and the evidence VA was 
expected to provide.

With respect to the increased rating claim requirements under 
Vazquez, in regard to the claim for an increased evaluation 
for status post total right knee replacement, the September 
2004 notice letter satisfied elements (1) and (4) of that 
case, but it did not advise the Veteran that consideration 
also included the impact of his disability on his employment 
and daily life, nor did it advise the Veteran as to the 
specific diagnostic codes under which his disabilities were 
rated.  However, the record reflects that the Veteran was 
advised of the relevant rating criteria in an August 2005 
Statement of the Case ("SOC").  Additionally, during the 
October 2004 and January 2009 VA examinations, the Veteran 
was questioned about the effect that his disabilities have on 
his employment and daily life.  Therefore, the Board finds 
that he was essentially provided all the information 
necessary for a reasonable person to understand what evidence 
and/or information was necessary to substantiate his claim 
for an increased rating, including with respect to elements 
(1) and (4) of Vazquez.  The record also reflects that the 
Veteran has otherwise had a meaningful opportunity to 
participate in the development of his claim.  Therefore, the 
Board concludes that the Veteran is not prejudiced by any 
technical notice deficiency along the way.

With respect to the claim of entitlement to an evaluation in 
excess of 10 percent disabling for degenerative arthritis of 
the left knee, the Board notes that this is a "downstream" 
issue in that it arose from the initial grant of service 
connection.  For initial rating claims, where, as here, 
service connection has been granted and the initial rating 
and effective date have been assigned, the claim of service 
connection has been more than substantiated, as it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement with the rating of the 
disability does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007). In line with the above 
reasoning, Vazquez-Flores v. Peake (dealing with providing 
additional notice in cases of increased ratings) does not 
apply to initial rating and effective date claims because 
VA's VCAA notice obligation was satisfied when the RO granted 
the Veteran's claim for service connection.  22 Vet. App. 37 
(2007).

        b.) Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, private physician 
and VA Medical Center ("VAMC") treatment records, and VA 
medical examination reports dated October 2004 and January 
2009.  The claims file also contains the Veteran's statements 
in support of his claim.  Additionally, as this claim is one 
involving a current evaluation of an already service-
connected disability, the Board finds that all pertinent 
records relating to the claim have been associated with the 
claims folder.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  Accordingly, the 
Board will proceed to a decision on the merits.

II.  Laws and Regulations

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, and 
by comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries, and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2008).  Separate Diagnostic Codes ("DC") identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned to the disability picture 
that more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2008).  Where 
service connection has already been established, and increase 
in the disability rating is at issue, it is the present level 
of the disability that is of primary concern.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994).  However, when the factual 
findings show distinct time periods during which a claimant 
exhibits symptoms of the disability at issue, and such 
symptoms warrant different evaluations, staged evaluations 
may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 
(2008).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2008).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994). 

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2008).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervations, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  Id. 

With regard to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2008).  
Painful, unstable, or malaligned joints, due to healed injury 
are entitled to at least the minimal compensable rating for 
the joint.  38 C.F.R. § 4.59 (2008).

The Court has held that the Board must determine whether 
there is evidence of weakened movement, excess fatigability, 
incoordination, or functional loss due to pain on use or 
flare-ups when the joint in question is used repeatedly over 
a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-
207 (1995).

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5055, a 100 percent evaluation is assigned for one year 
following a knee replacement (prosthesis).  Subsequently, a 
30 percent disability rating is the minimum rating assigned 
for a knee replacement.  Intermediate degrees of residual 
weakness, pain, or limitation of motion are rated by analogy 
to DCs 5256, 5261, or 5262.  A maximum 60 percent evaluation 
is available where there are chronic residuals consisting of 
severe painful motion or weakness in the affected extremity.  
38 C.F.R. § 4.71a, DC 5055 (2008).

The Board observes that the words "slight," "moderate," 
and "severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6.  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  Rather, all 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. §§ 4.2, 4.6 (2008).

Under DC 5256, extremely unfavorable ankylosis of the knee is 
evaluated at 60 percent if in flexion at an angle of 45 
degrees or more.  If in flexion between 20 and 45 degrees, 
the evaluation is 50 percent.  If in flexion between 10 and 
20 degrees, the evaluation is 40 percent.  Ankylosis in a 
favorable angle in full extension or in slight flexion 
between 0 degrees and 10 degrees is evaluated at 30 percent.  
38 C.F.R. § 4.71a, DC 5256 (2008).

When evaluating limitation of motion of the knee under DC 
5261, a 10 percent rating is warranted for extension limited 
to 10 degrees, a 20 percent rating is warranted for extension 
limited to 15 degrees, a 30 percent rating is warranted for 
extension limited to 20 degrees, a 40 percent rating is 
warranted for extension limited to 30 degrees, and a 50 
percent rating is warranted for extension limited to 45 
degrees.  38 C.F.R. § 4.71, DC 5261 (2008).  Under 38 C.F.R. 
§ 4.71a, Plate II, normal flexion of the knee is 140 degrees 
and normal extension of the knee is zero degrees.

Under Diagnostic Code 5262, non-union of the tibia and fibula 
with loose motion and requiring a brace warrants a 40 percent 
evaluation.  Malunion of the tibia and fibula with "marked" 
knee or ankle disability warrants a 30 percent evaluation; 
with "moderate" knee or ankle disability, a 20 percent 
evaluation is warranted; and with "slight" knee or ankle 
disability, a 10 percent evaluation is warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (2008).

Under DC 5010, traumatic arthritis is rated as degenerative 
arthritis.  Degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5003.  When, 
however, the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, x-ray evidence of 
arthritis involving two or more major joints or two or more 
minor joint groups, will warrant a rating of 10 percent; in 
the absence of limitation of motion, x-ray evidence of 
arthritis involving two or more major joint groups with 
occasional incapacitating exacerbations will warrant a 20 
percent rating.  The above ratings are to be combined, not 
added, under DC 5003. 

Separate ratings under DC 5260 (leg, limitation of flexion) 
and DC 5261 (leg, limitation of extension), both currently 
codified under 38 C.F.R. § 4.71a, may be assigned for 
disability of the same joint.  Specifically, where a Veteran 
has both a compensable limitation of flexion and a 
compensable limitation of extension of the same leg, the 
limitations must be rated separately to adequately compensate 
for functional loss associated with the disability.  
VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).


III. Analysis

The Veteran's status post right knee replacement is currently 
rated as 30 percent disabling under the criteria of DC 5055.  
However, he contends that since his August 2003 total knee 
replacement surgery, his right knee disability has gotten 
worse, and he experiences chronic pain and weakness, and 
occasional giving way of the right knee.  (See Board hearing 
transcript, June 2007.)  He also claims that his left knee 
has given way twice, causing him to fall.  (See VA Form 9, 
November 2005.)

A review of the Veteran's claims folder reveals that he 
underwent several arthroscopic surgical procedures to his 
right knee prior to undergoing a total knee replacement in 
2003.  In August 2003, he was diagnosed with right knee 
degenerative osteoarthritis and underwent a right total knee 
arthroplasty at the VAMC in West Palm Beach, Florida.  Later 
that month, he began physical therapy, at which time he 
reported discomfort and stiffness of the right knee.  His 
pain level was noted to be 2 out of 10.  

In October 2003, the Veteran returned to the VAMC for a 
follow-up examination of his right knee.  He complained of 
pain in the medial and lateral hamstring tendons due to 
contracture, but did not complain of knee pain.  The examiner 
noted that there was no swelling and that his range of motion 
was almost full, minus ten degrees of extension.  The 
examiner further noted that he walked very well, although the 
Veteran reported that he experienced pain with prolonged 
walking.  

In February 2004, the Veteran was seen at the VAMC for an 
orthopedic examination, at which time he complained of right 
knee pain, particularly on the lateral aspect in the anterior 
proximal calf, and said that the pain limited his activity 
level.  It was noted that he had not returned to his full-
time employment with the United States Postal Service 
("USPS") as a letter carrier.  It was also noted that he 
had began wearing a knee brace on the left knee, and claimed 
that he was beginning to experience pain and swelling in the 
left knee with a cracking noise.  On examination, the doctor 
noted normal valgus alignment of both knees.  On the right 
knee, it was noted that the anterior surgical scar was well-
healed with no loss of pinprick sensation, although it was 
also noted that the Veteran complained of numbness on the 
anterior lateral aspect.  He was also found to have a sharp 
pain over the fibular neck when performing a Tinel's sign 
test, but there was no radicular component to this pain.  
There was no tenderness of the anterior compartment, and 
stretching the muscles of the anterior compartment did not 
elicit any pain.  Range of motion was 0 to 110 degrees. The 
examiner noted that there was no right knee instability or 
joint effusion.  Regarding his left knee, range of motion was 
0 to 130 degrees with some grating and pain with range of 
motion and testing for ligamentous instability of a 
generalized nature.  However, 0 degree and 30 degree valgus 
and varus stress, Lachman, pivot shift and drawer tests were 
all negative, as were Spring and McMurray signs.  There was 
no joint line tenderness and patellar grind testing was not 
painful.  Patellofemoral motion was satisfactory and there 
was no instability.  The diagnoses were painful total knee, 
right, and joint pain of the left knee.  The examiner added 
that an attempt would be made to correlate the amount of pain 
the Veteran felt with clinical and radiographic findings.

In March 2004, the Veteran underwent an arthrogram on his 
right knee, which revealed a thin lucency between the femoral 
component of the knee prosthesis and the bone, particularly 
laterally.  However, the examiner noted that because it did 
not show any definite evidence that contrast was tracing 
within this potential space, he could not confirm whether 
there was significant loosening of the prosthesis.  It was 
noted, however, that the tibial compartment appeared 
satisfactory.

During a follow-up orthopedic examination at the VAMC in 
April 2004, the Veteran told the examiner that following his 
total right knee replacement, he had experienced complete 
right knee pain relief for two months, but then experienced a 
return of pain, and subsequently began experiencing left knee 
pain.  He said the right knee pain was now to the point that 
he could only stand for 10 minutes at a time.  He also said 
that he was considering retirement from the USPS due to pain 
and the inability to do his job. 

In May 2004, the Veteran was examined by his orthopedic 
surgeon, Dr. Penner, at which time he reported continuing 
right knee pain.  Upon examination, Dr. Penner noted that 
there was good ligament stability and alignment.  Range of 
motion was 0 to 110 degrees with very little pain.  He 
further noted that there was an area behind the knee, along 
the lateral aspect of the biceps tendon, that appeared to be 
bothering the Veteran the most.  An x-ray revealed excellent 
position of the total knee prosthesis and patellar 
replacement.  The diagnosis was posterior right knee pain 
after total knee replacement, probably some biceps 
tendonitis.  There were no range of motion measurements or 
diagnosis for the left knee. 

Private treatment records show that in September 2004, the 
Veteran underwent a "fitness for duty" examination at the 
request of the USPS.  He reported that his right knee began 
hurting about two months after his total knee replacement, 
but that the left knee had been bothering him for the past 
four to five years.  He said that both knees continued to 
swell occasionally, and that he sometimes felt like his knees 
were about to give way.  He also said that the pain in the 
right knee was so bad that it kept him awake.  He reported 
using a cane to ambulate, and said that he had difficulty 
climbing stairs and was unable to squat.  Upon examination of 
the right knee, range of motion was 0 to 100 degrees with a 
small effusion and some tenderness in the popliteal fossa 
region.  However, there was no gross ligamentous laxity and 
no evidence of deep vein thrombosis.  The examiner noted that 
he ambulated with a limp and was unable to squat below 60 
degrees of right knee flexion.  The examiner did not examine 
or measure the range of motion of the left knee.  The 
diagnosis was right total knee replacement, biceps tendonitis 
of the right knee and mild degenerative joint disease of the 
left knee.  

In October 2004, the Veteran underwent a VA joint 
examination, at which time he reported that he was 
experiencing locking of his right knee.  Upon examination, 
the examiner noted that he had no squatting ability 
bilaterally.  Range of motion for the right knee was 0 to 100 
degrees.  There were no findings of lateral instability, 
subpatellar crepitus, fluid or tenderness.  The diagnosis was 
post arthroplasty of the right knee with decreased range of 
motion and pain.  Upon examination of the left knee, range of 
motion was 0 to 120 degrees.  There were no findings of 
instability or fluid.  The examiner noted that there was 
subpatellar crepitus and tenderness in the medial and lateral 
femoral condylar to palpation, but no pain to patellar 
grinding.  The diagnosis was left knee degenerative 
arthritis.  The examiner opined that the Veteran had 
developed arthritis in the left knee due to excessive stress 
and strain on his knee since his having been unable to 
function properly on the right knee for an extended period.  
However, he added that repeated motion of both knees did not 
cause any increase in pain, nor was there any increase in 
motion defects.  

In January 2005, one of the Veteran's VAMC physicians, Dr. 
Cooper, wrote a letter stating that despite numerous 
evaluations by the Veteran's surgeon and other doctors, there 
was no obvious cause or remedy for the discomfort that he was 
experiencing; he thus advised the Veteran to apply for 
disability.  He concluded that the Veteran was unable to 
perform his previous letter carrier job, and that his day-to-
day activities were limited by his joint pain.  He added that 
the Veteran appeared to have post traumatic osteoarthritis of 
both knees and that he anticipated that his condition would 
slowly progress as he got older.

The claims folder indicates that the Veteran's application 
for federal disability retirement benefits from the USPS was 
approved in January 2005.

VAMC treatment notes from March 2005 through May 2007 
indicate that the Veteran was seen on several occasions with 
continuing complaints of increasing right knee pain.  A March 
2005 nursing note shows that he called and complained of 
increasing depression due to chronic knee pain.  In September 
2005, he rated his right knee pain at 7 out of 10.  He also 
complained of left knee instability.  An x-ray of the left 
knee, however, revealed normal findings.  In January 2006, he 
again rated the right knee pain at 7 out of 10, and said that 
he had trouble sleeping despite taking Tramadol and Tylenol 
#3.  He made similar complaints in September and November 
2006.  In April 2007, he reported increasing left knee pain 
over the prior six weeks.  A left knee x-ray revealed a 
diagnosis of mild degenerative joint disease.  In May 2007, 
bilateral x-rays revealed that the right knee prosthesis was 
in place with interarticular spaces preserved and  no 
evidence of fractures or dislocations.  The left knee showed 
mild osteoarthritic changes.  A June 2007 left knee MRI 
revealed a horizontal tear of the posterior horn of the 
medial meniscus, and tricompartmental osteoarthritis with 
chondromalacia.  

In June 2007, the Veteran testified at a hearing before the 
Board, during which he claimed that he was experiencing daily 
intense pain in both knees.  Regarding the right knee, he 
said that pain was a 10 out of 10 about four days per week 
and sometimes woke him up at night.  He also said that he 
experienced right knee weakness and giving way a couple of 
times per month, although he said that he had never actually 
fallen due to the right knee disability.  Regarding the left 
knee, he said that he had been told by his doctor that he 
would have to undergo left knee surgery in the near future. 

In January 2009, the Veteran was afforded another VA joints 
examination.  He told the examiner that his right knee pain 
was intermittent and ranged from 0 to 10.  He also complained 
of right knee stiffness, weakness, swelling, redness, locking 
and giving way.  He said he experienced left knee 
intermittent pain ranging from 0 to 5.  He also complained of 
left knee weakness, and said that he had undergone 
arthroscopic surgery on the left knee in 2005.  The examiner 
confirmed that there were healed puncture wounds on both 
knees.  He said that he was now taking methadone for pain, 
which he said was helpful.  He also reported flare-ups of 
pain twice a week, which he said occurred whenever he stood 
for longer than 10 minutes.  He said that his bilateral knee 
conditions interfered with his activities of daily life and 
kept him from being able to take walks with his wife.  The 
examiner noted that the Veteran ambulated with the assistance 
of a cane and also wore a knee brace on the right knee.  Upon 
examination, the examiner noted that he had a varus alignment 
of 5 degrees bilaterally.  However, he noted no increased 
heat, swelling, fluctuation or redness.  Right knee range of 
motion was 0 to 100/140 with laxity of the lateral collateral 
and interior cruciate ligaments, and slightly decreased 
sensation over the lateral aspect of the proximal end of the 
right tibia region as a result of the total knee replacement 
surgery.  The examiner noted that the right knee x-ray showed 
that the knee replacement appeared to be well-seated with no 
evidence of loosening seen.  Left knee range of motion was 0 
to 110/140 with mild crepitus on the patellofemoral joint, 
and without laxity or instability.  The left knee x-ray 
revealed minimal degenerative changes.  The examiner noted 
that the Veteran's range of motion was carried out with pain 
bilaterally.  He further noted that repetitive motions had no 
effect on range of motion, pain, coordination, fatigability, 
weakness or endurance bilaterally.  However, he stated that 
any opinion as to whether there would be any further decrease 
of range of motion with flare-up would be speculative.  The 
diagnosis was right knee status post total knee replacement, 
and left knee osteoarthritis.

1.  Entitlement to an evaluation in excess of 30 percent 
disabling for status post total right knee replacement due to 
degenerative osteoarthritis.

Based on a review of the evidence of record, the Board 
concludes that a disability evaluation in excess of 30 
percent for status post total right knee replacement due to 
degenerative osteoarthritis is not warranted under DC 5055.

Although the Veteran claims that he is entitled to a higher, 
60 percent rating due to subjective complaints of severe 
right knee pain, stiffness, weakness, locking and giving way, 
as discussed above, the objective treatment and examination 
reports indicate that during the pendency of this appeal, he 
has never been shown to have anything less than normal, full 
right knee extension to 0 degrees.  He has also never been 
found to have right knee flexion less than 100 degrees at any 
time during the pendency of his appeal.  Rather, his right 
knee flexion was twice measured at 110 degrees (in February 
during a VAMC examination, and in May 2004 during a private 
arthrogram), and three times at 100 degrees (in September 
2004 at his former employer's "fit for duty" examination, 
and during October 2004 and January 2009 VA examinations).  
The examiners who took these measurements all acknowledged 
that the Veteran had some right knee pain, as measured 
objectively by his slight limitation of motion.  However, as 
previously stated, normal knee extension is to 0 degrees, and 
normal knee flexion is to 140 degrees.  38 C.F.R. § 4.71, 
Plate II (2008).  These measurements, which are all non-
compensable under the criteria of both Dc 5260 and DC 5261, 
clearly show that although the Veteran does have right knee 
pain as a result of his total knee replacement, such pain 
does not limit his range of motion to a compensable level.  
See 38 C.F.R. § 4.71a, DCs 5260, 5261 (2008).  

Furthermore, although he ambulates using a cane, and also 
wears a knee brace, during the February 2004 VAMC orthopedic 
examination, the examiner noted that there was no right knee 
instability; valgus and varus stress, Lachman, pivot shift 
and drawer tests were all negative, as were Spring and 
McMurray signs.  Similarly, during the September 2004 private 
examination, as well as during the October 2004 VA 
examination, there were no findings of gross ligamentous 
laxity in the right knee.  The Board notes that although the 
January 2009 VA examiner noted some laxity of the Veteran's 
right knee lateral collateral and interior cruciate ligaments 
on examination, an x-ray confirmed that the right knee 
replacement prosthesis appeared to be well-seated with no 
evidence of loosening seen.  That examiner also noted no 
increased heat, swelling, fluctuation or redness.  Slightly 
decreased sensation was noted over the lateral aspect of the 
proximal end of the right tibia region as a result of the 
total knee replacement surgery, but the examiner found that 
repetitive motions had no effect on range of motion, pain, 
coordination, fatigability, weakness or endurance 
bilaterally.  

The Board is cognizant that there appears to be a discrepancy 
between the Veteran's very severe subjective reports of pain 
and other symptomatology in his knee, and the objective 
findings shown on examination.  This discrepancy was 
acknowledged by the Veteran's treatment physician, Dr. 
Cooper, in January 2005, when the physician stated that 
despite the Veteran's complaints of right knee pain, neither 
he, nor any of the Veteran's other physicians, had been able 
to determine any physiological cause for his pain.  (See 
letter, January 2005.)  It was because of this discrepancy 
that the Board arranged for another VA examination in January 
2008.  However, the results of that examination continue to 
show that the manifestations of his knee disability do not 
support the assignment of a 60 percent for chronic residuals 
consisting of severe pain or weakness under DC 5055.  

As directed by DC 5055, the Board has also considered whether 
the Veteran's right knee manifests intermediate degrees of 
residual weakness, pain, or limitation of motion such that an 
evaluation greater than 30 percent is warranted by analogy to 
DCs 5256, 5261, or 5262.  See 38 C.F.R. § 4.71a, DC 5055 
(2008).  As noted above, the Veteran does not meet the 
criteria for a compensable rating under either DC 5260 or 
5261.  

Under DC 5256, a 40 percent evaluation is assigned when there 
is ankylosis of the knee in flexion between 10 and 20 
degrees.  38 C.F.R. § 4.71a, DC 5256 (2008).  However, there 
is no objective evidence that the Veteran has right knee 
ankylosis or that he experiences impairment akin to ankylosis 
of the knee in flexion between 10 and 20 degrees.  As such, a 
higher rating under DC 5256 is not warranted.  Similarly, 
under DC 5262, a 40 percent evaluation is assigned when there 
is nonunion of the tibia and fibula, with loose motion 
requiring a brace.  38 C.F.R. § 4.71a, DC  5262 (2008).  
However, while the Veteran has reported wearing a knee brace, 
there is no objective evidence that the Veteran has any 
impairment of the tibia or fibula (including no non-union or 
malunion) under DC 5262.  As such, a higher rating under DC 
5262 is not warranted.  

The Board has considered whether other diagnostic codes are 
applicable to the Veteran's right knee disability, 
particularly DC 5257, for recurrent subluxation or lateral 
instability.  Although DC 5055 covers a range of symptoms and 
manifestations of knee disability, it does not appear from 
its language to contemplate subluxation or instability; thus 
consideration of a separate rating under this code does not 
violate 38 C.F.R. § 4.14.  In this regard, despite the 
Veteran's persistent complaints of instability, prior to 
2009, physical examination was consistently negative for any 
objective evidence of recurrent subluxation or lateral 
instability.  However, as the January 2009 VA examination did 
note some laxity of the lateral collateral and interior 
cruciate ligaments on physical examination, the Board 
recognizes that there is now clinical evidence supporting the 
award of a separate disability rating under DC 5257.  At the 
same time, the examiner later noted that the right knee x-ray 
showed that the knee replacement appeared to be well-seated 
with no evidence of loosening seen.  Thus, the Board finds 
that, on and after January 15, 2009, the evidence supports 
the award of a separate 10 percent, but no more, under DC 
5257 for slight instability.  

The Board has considered whether or not the 10 percent should 
be awarded prior to January 15, 2009, in light of the 
Veteran's subjective reports of instability, which were 
previously documented in record, to include his personal 
hearing.  However, as such complaints were reported prior to 
earlier VA examination that revealed no objective evidence of 
instability, the Board finds that the 10 percent should be 
assigned no earlier than January 15, 2009, which is the date 
of the earliest medical evidence documenting the presence of 
instability.  In essence, the Board places more probative 
weight on the clinical findings notes on examination that are 
consistently negative for evidence of instability prior to 
2009, than on the Veteran's lay description of his symptoms.

The Board has also considered the Veteran's subjective 
reports that his knee has locked and given way in the past, 
as such symptomatology is contemplated under DCs 5258 and 
5259.  However, as the Veteran has already been awarded a 30 
percent rating based, in part, on limitation of motion, 
separate disability ratings under either DCs 5258 or 5259 
would violate 38 C.F.R. § 4.14 and the rule against 
pyramiding.  See VAOPGCPREC 9-98 (August 14, 1998) 
(explaining that removal of semilunar cartilage may result in 
complications producing loss of motion).  The remaining 
applicable diagnostic code relating to knee disability is DC 
5263 (for genu recurvatum).  However, as there is no evidence 
of record to indicate that the Veteran has genu recurvatum of 
the right knee, this diagnostic code is also not applicable.

With regard to assigning a disability rating in excess of 30 
percent based on functional loss as contemplated by the 
Court's holding under DeLuca v. Brown, the Board has 
considered the Veteran's contentions that he has experienced 
pain, giving way and inflammation as a result of his right 
knee disability.  However, the Board notes that the 30 
percent rating already assigned under the criteria of DC 5055 
already contemplates the potential problems associated with a 
total knee replacement, such as pain on motion.  Furthermore, 
the VA examinations revealed no additional limitation of 
motion resulting from repetitive use that would meet the 
criteria for compensable ratings under DCs 5260 or 5261.  As 
such, the Board finds that the 30 percent currently assigned 
for the Veteran's residuals of his total right knee 
replacement under DC 5055 already contemplates the degree of 
functional loss demonstrated.

In addition, while the Board has considered the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  Although the 
Veteran has undergone several surgical procedures on his 
right knee, the record reflects that the last such procedure 
was the total knee replacement in 2003, which was followed by 
the assignment of a 100 percent rating, effective August 2003 
through October 2004.  Since October 2004, he has received 
additional treatment, but has not required admission to the 
hospital.  Moreover, the evidence does not establish that his 
disability markedly interferes with his employment or 
employability beyond that contemplated by the Schedule for 
Rating Disabilities.  Although the Veteran's previous 
employer, the USPS, found that he was disabled from the 
duties of a letter carrier, the greater weight of the medical 
evidence discussed above, is against finding that the 
manifestations of his knee disability are so severe as to 
result in marked interference with employment.  Although some 
impairment is certainly present as a consequence of his right 
knee disability, it should also be noted that his 30 percent 
disability rating under DC 5055, and the now separate 10 
percent under DC 5257, is a recognition that his industrial 
capabilities are significantly impaired.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  Nevertheless, given the 
lack of evidence showing unusual disability not contemplated 
by the rating schedule, the Board concludes that referral for 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, the Board has considered whether the Veteran, during 
the pendency of this appeal, has ever been entitled to 
"staged" ratings for his service-connected status post 
right knee replacement.  See Hart, supra.  However, the Board 
finds that other than the instance in which the Veteran was 
awarded a temporary total disability rating following his 
total right knee replacement surgery, at no time has his 
right knee condition been more disabling than currently rated 
under DC 5055.  Furthermore, as already explained, the Board 
finds that a separate disability of 10 percent is warranted 
under DC 5257, beginning on and after January 15, 2009.

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for degenerative arthritis of the left knee.

Based on a review of the evidence of record, the Board 
concludes that a disability evaluation in excess of 10 
percent disabling for degenerative arthritis of the left knee 
is not warranted under DC 5010.  As previously stated, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5003.  As discussed above, 
the Veteran's left knee range of motion during previous 
clinical examinations has never been less than 110 degrees 
flexion.  As such, a compensable rating under DC 5260 is not 
warranted.  Similarly, he has never been found to have 
anything less than full extension (0 degrees) of his left 
knee.  As such, a compensable evaluation under DC 5261 is not 
warranted.  

Because his left knee disability is non-compensable, and 
there have been previous x-ray findings of degenerative 
arthritis, he is currently rated at 10 percent disabled under 
DC 5010 based on slight limitation of motion objectively 
confirmed by evidence of symptoms such as painful motion and 
crepitus, as noted by the VA examiners during the October 
2004 and January 2009 VA joints examinations.  The Board 
recognizes that, if compensable ratings were found to be 
warranted under both DC 5260 and DC 5261, separate ratings 
would be permissible because each code contemplates a 
different type of motion.  However, as stated above, a 
compensable rating under DC 5260 is not warranted because 
flexion limited to 110 degrees is non-compensable.  

The Board has also considered whether other diagnostic codes 
are applicable to the Veteran's left knee condition.  Under 
DC 5257, recurrent subluxation or lateral instability of the 
knee warrants a 10 percent disability rating when slight, a 
20 percent disability rating when moderate, and a 30 percent 
disability rating when severe.  However, repeated examination 
has revealed no objective indications of either instability 
or subluxation in the left knee.  Thus, a separate 
compensable ratings under DC 5257 is not warranted.  

The Board has also considered the Veteran's subjective 
reports that his left knee has given way on two occasions, 
causing him to fall (See VA Form 9, November 2005), and the 
possible application of  DC 5258 (dislocated semilunar 
cartilage), DC 5259 (removal of semilunar cartilage, 
symptomatic), which both address issues of cartilage damage.  
However, as the Veteran has already been awarded a 10 percent 
rating based on limitation of motion, separate disability 
ratings under DCs 5258 or 5259 would violate 38 C.F.R. § 4.14 
and the rule against pyramiding.  See VAOPGCPREC 9-98 (August 
14, 1998) (explaining that removal of semilunar cartilage may 
result in complications producing loss of motion).  
Furthermore as the objective evidence during the relevant 
appeal period does not disclose a dislocated semilunar 
cartilage with frequent episodes of locking, pain and 
effusion, a higher alternative rating under DC 5258 is not 
applicable.  The remaining applicable diagnostic codes 
relating to knee disabilities include DC 5256 (ankylosis of 
the knee), DC 5262 (impairment of the tibia and fibula), and 
DC 5263 (for genu recurvatum).  However, as there is no 
evidence of record to indicate that the Veteran has ankylosis 
of the knee, impairment of the tibia and fibula, or acquired, 
traumatic genu recurvatum of the left knee, these diagnostic 
codes are also not applicable.

With regard to assigning a higher disability rating based on 
functional loss as contemplated by the Court's holding under 
DeLuca v. Brown, the Board has considered the Veteran's claim 
that he has experienced giving way of the left knee and easy 
falls, as well as the VA examiner's findings suggesting that 
pain limits his flexion to 110 degrees.  (See VA examination 
report, January 2009.)  However, the Board notes that the 10 
percent rating assigned under the criteria of DC 5003 
contemplates an otherwise noncompensable degree of limitation 
of motion accompanied by symptoms that cause additional 
functional impairment, such as pain on motion.  Furthermore, 
the VA examinations revealed no additional limitation of 
motion resulting from repetitive use that would meet the 
criteria for compensable ratings under either DCs 5260 or 
5261.  As such, the Board finds that the 10 percent currently 
assigned for the Veteran's left knee degenerative arthritis 
under DC 50010 already contemplates the degree of functional 
loss demonstrated.

In addition, while the Board has considered the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  Although the 
Veteran has undergone at least one arthroscopic procedure on 
his left knee, the record does not demonstrate 
hospitalizations of such frequency or length as to warrant 
extraschedular consideration.  Moreover, the evidence does 
not establish that his left knee disability markedly 
interferes with his employment or employability beyond that 
contemplated by the Schedule for Rating Disabilities.  
Although he is receiving disability retirement benefits 
because he was found unfit to engage in his prior job as a 
USPS letter carrier, as noted, the objective evidence does 
not suggest show an unusual disability not contemplated by 
the rating schedule.  For this reason, the Board concludes 
that referral for an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1) is not warranted.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).

In addition to the above evidence, the Board has also 
considered whether the Veteran, during the pendency of this 
appeal, has ever been entitled to "staged" ratings for his 
service-connected left knee disability.  See Hart, supra.  
However, the Board finds that at no time during the pendency 
of this appeal has the Veteran's left leg degenerative 
arthritis been more disabling than as currently rated under 
DC 5010.

In summary, the Board concludes that the evidence of record 
is against Veteran's claim for an increased rating for his 
status post total right knee replacement due to degenerative 
osteoarthritis under DC 5055, and is also against his claim 
for an increased rating for left knee degenerative arthritis 
under DC 5010.  As there is not an approximate balance of 
evidence, the "benefit-of-the-doubt rule" enunciated in 38 
U.S.C.A. § 5107(b) is therefore not applicable.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  The Board further finds, 
however, that a separate 10 percent is warranted for the 
right knee due to instability under DC 5257, effective 
January 15, 2009.




ORDER

Entitlement to an evaluation in excess of 30 percent 
disabling for status post total right knee replacement due to 
degenerative osteoarthritis is not warranted.

Entitlement to a separate 10 percent evaluation under DC 
5257, for status post total right knee replacement due to 
degenerative osteoarthritis, effective on and after January 
15, 2009, is granted, subject to the laws and regulations 
governing the payment of monetary awards.

Entitlement to an evaluation in excess of 10 percent 
disabling for degenerative osteoarthritis of the left knee is 
not warranted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


